Citation Nr: 1017616	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1971.  He received an honorable discharge.  He received an 
"under other than honorable conditions" discharge for his 
service from December 1971 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied service connection for PTSD.

This issue was initially before the Board in October 2008 
when it was remanded for additional evidentiary development.  

In April 2010, the Veteran mentioned that he appointed a new 
representative.  However, the Board notes that the 
representative is the same representative who was present at 
the Veteran's May 2008 hearing before the undersigned.  
Therefore, the American Legion remains his designated 
representative.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD, there is 
independent confirmation of an in-service stressor, and when 
resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's PTSD is related to active military 
service.


CONCLUSION OF LAW

The Veteran's PTSD is related to active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. 
§ 3.303 (2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

The Veteran maintains that service connection for PTSD is 
warranted based on experiencing daily rocket attacks while 
stationed in Vietnam on Bien Hoa Air Base.  The Veteran was 
assigned to the unit RVN 19th Tass AM Bein Hoa.    

At the outset, the Board notes that the Veteran's service 
treatment records have not been located.  The RO attempted to 
locate the Veteran's records from the National Personnel 
Records Center (NPRC) in April 2006.  The NPRC could not 
locate the Veteran's service treatment records.  The RO also 
attempted to locate the Veteran's records from the Los 
Angeles VA Medical Center and sent the Veteran a request for 
service treatment records in his possession.  See March 2007 
finding of unavailability of service treatment records.  The 
Board is aware that, in a case such as this, where service 
treatment records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

The Veteran's service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  Personnel records show that 
the Veteran reported to the Bien Hoa Air Base on June 20, 
1969.  Printed documents from the Office of Air Force History 
show rocket attacks on Bien Hoa Air Base during the Veteran's 
period of service at the Air Base. 

The Veteran's Vietnam stressor has been verified by 
independent evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has held a rocket attack at a large 
base in Vietnam may be a sufficient PTSD stressor, and a 
Veteran's claimed personal exposure to the rocket attack will 
be satisfactorily corroborated by his presence with his unit, 
which was known to be generally exposed to the rocket attack.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's sister wrote a letter stating that prior to 
enlistment, the Veteran was even-tempered and was always able 
to control his emotions.  However, since his return he is 
easy to anger and cries a great deal.  

The Veteran received a psychological evaluation in September 
2006.  Although the Veteran reported that his father was 
abusive when he was a child and the Veteran was arrested on 
drug charges in 1975 and was imprisoned for four months, the 
examiner diagnosed PTSD.    

Dr. R.M.M. wrote a letter in December 2006, stating that the 
Veteran needs treatment for his PTSD symptoms and that since 
returning from Vietnam he has experienced grave changes in 
his mood.  

The Veteran received a VA examination in February 2007.  The 
examiner initially gave the Veteran an Axis I diagnosis of 
anxiety and depressive disorder and stated that "the Veteran 
has some symptoms of PTSD related to Vietnam but does not 
appear to meet the full criteria at this time."  He 
indicated that while the Veteran meets some of the criteria 
for PTSD he does not appear to meet three or more of the 
avoidance criteria.  He indicated that the Veteran 
demonstrated persistent avoidance of the stimuli associated 
with the trauma by expressing a restricted range of affect.  
When asked to determine whether or not PTSD can be medically 
linked to the verified stressor the examiner answered, 
"yes."  A clarification was requested in February 2007 and 
the examiner indicated that the Veteran did not meet full 
avoidance criteria.  The examiner's evaluation left the Board 
with more questions than answers and did not provide a clear 
picture of the Veteran's diagnosis.

The Veteran was then afforded a VA examination in January 
2009.  The examiner had the opportunity to review the 
Veteran's case file and examine him.  The examiner noted that 
the Veteran may have had anger issues in service based on his 
testimony, that the Veteran was discharged from service due 
to cocaine usage, and that he became chemically dependent in 
the 1960's.  After examination, the examiner diagnosed adult 
onset PTSD and concluded that based on the Veteran's exposure 
in service to incoming rockets, the Veteran has exhibited 
symptoms of PTSD. 

Therefore, as the stressors regarding rocket attacks have 
been confirmed, and the January 2009 examiner diagnosed PTSD 
and attributed Vietnam stressors to triggering the Veteran's 
PTSD, service connection is established.  The Board has given 
the Veteran the benefit of the doubt and finds that the 
evidence supports the claim of entitlement to service 
connection for PTSD.  Hence, the Veteran's appeal is granted.

III.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


